 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARC ANTHONY DONIAS,                               No. 2:16-CV-2674-DMC
12                       Petitioner,
13           v.                                          ORDER
14    RAYTHEL FISHER,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pursuant to the written consent of all parties, this

19   case is before the undersigned as the presiding judge for all purposes, including entry of final

20   judgment. See 28 U.S.C. § 636(c). Pending before this Court is Petitioner’s motion to stay and

21   hold further proceedings in abeyance (ECF No. 27) filed on April 2, 2018. Petitioner seeks a

22   stay in order to exhaust claims in state court and “bring them forth Federally.”

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                          I. HABEAS PETITION AND MOTION TO STAY

 2                  The petition in this case raises a multitude of issues, none of which are entirely

 3   clear. This Court’s initial review of the petition finds no less than ten claims related to

 4   ineffective assistance of counsel, a claim related to jury tampering, claims related to new

 5   evidence, and a constitutional challenge to California Propositions 8 and 115, among others.

 6                  Petitioner’s stay motion is even less clear. Petitioner’s motion asserts that he seeks

 7   to “perfect federal habeas claims relevant to unexhausted claims pending in state court” but fails

 8   to identify the claims. It is also unclear if Petitioner wishes to exhaust issues that are unexhausted

 9   in this petition, or if he wishes to exhaust issues that are not in this petition but can be added to

10   the petition via amendment after exhaustion.

11

12                               II. GOVERNING LEGAL PRINCIPLES

13                  Habeas petitioners are required to exhaust state remedies before seeking relief in

14   federal court. 28 U.S.C. § 2254(b). The exhaustion doctrine ensures that state courts will have a

15   meaningful opportunity to consider allegations of constitutional violation without interference

16   from the federal judiciary. Rose v. Lundy, 455 U.S. 509, 515 (1982). Exhaustion requires fair

17   presentation of the substance of a federal claim to the state courts. Picard v. Connor, 404 U.S.

18   270, 276 (1971). In order to exhaust state remedies, a federal claim must be presented to the

19   state's highest court, which is the California Supreme Court. Castille v. Peoples, 489 U.S. 346

20   (1989).
21                  When a stay-and-abeyance motion is filed, the analysis depends on whether the

22   petition is mixed or fully exhausted. See Jackson v. Roe, 425 F.3d 654, 661 (9th Cir. 2005). If

23   the petitioner seeks a stay-and-abeyance order as to a mixed petition containing both exhausted

24   and unexhausted claims, the request is analyzed under the standard announced by the Supreme

25   Court in Rhines v. Weber, 544 U.S. 269 (2005). See Jackson, 425 F.3d at 661. If, however, the

26   petition currently on file is fully exhausted, and what petitioner seeks is a stay-and-abeyance
27   order to exhaust claims not raised in the current federal petition, the analysis discussed in Kelly v.

28   Small, 315 F.3d 1063 (9th Cir. 2003) overruled on other grounds by Robbins v. Carey, 481 F.3d
                                                         2
 1   1143, applies. See Jackson, 425 F.3d at 661.

 2                  Under Rhines, “stay and abeyance [is] available only in limited

 3   circumstances,” and only when: (1) there is “good cause” for the failure to exhaust; (2) the

 4   “unexhausted claims are potentially meritorious”; and (3) “there is no indication that the

 5   petitioner engaged in intentionally dilatory litigation tactics.” 544 U.S. at 277–78. “There is little

 6   authority on what constitutes good cause to excuse a petitioner's failure to exhaust”

 7   under Rhines. Blake v. Baker, 745 F.3d 977, 980 (9th Cir. 2014). “The Supreme Court has

 8   addressed the issue only once, when it noted that a ‘petitioner's reasonable confusion about

 9   whether a state filing would be timely will ordinarily constitute ‘good cause’ for him to file in

10   federal court.’” Id. (quoting Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005)). The Ninth Circuit

11   has “held that good cause under Rhines does not require a showing of ‘extraordinary

12   circumstances,’ but that a petitioner must do more than simply assert that he was ‘under the

13   impression’ that his claim was exhausted.” Dixon v. Baker, 847 F.3d 714, 720 (9th Cir.

14   2017) (quoting Jackson v. Roe, 425 F.3d 654, 661–62 (9th Cir. 2005); and Wooten v. Kirkland,

15   540 F.3d 1019, 1024 (9th Cir. 2008)). “While a bald assertion cannot amount to a showing of

16   good cause, a reasonable excuse, supported by evidence to justify a petitioner's failure to exhaust,

17   will.” Blake, 745 F.3d at 982.

18                  Under the Kelly procedure, the district court may stay a petition containing only

19   exhausted claims and hold it in abeyance pending the exhaustion of additional claims. Kelly, 315

20   F.3d at 1070-71; King, 564 F.3d at 1135. Once the additional claims have been exhausted, the
21   petitioner may then amend his federal habeas petition, adding them to the original petition, as

22   long as the claims are not time-barred. King, 564 F.3d at 1135, 1140-41. Unlike the procedure

23   created by Rhines, a Kelly stay “does not require that a petitioner show good cause for his failure

24   to exhaust state court remedies.” Id. at 1135. However, a petitioner's use of the procedure

25   outlined in Kelly is subject to the requirement of Mayle v. Felix, 545 U.S. 644 (2005), that any

26   newly exhausted claims a petitioner seeks to add to a pending federal habeas petition must be
27   timely or relate back to claims contained in the original petition that were exhausted at the time of

28   filing. King, 564 F.3d at 1143.
                                                        3
 1                                              III. ANALYSIS

 2                   Petitioner’s motion cites to Rhines v. Weber for the basis of the requested stay,

 3   which indicates that Petitioner believes he has filed a mixed petition containing both exhausted

 4   and unexhausted claims. However, the language of the motion itself, which states that the stay is

 5   necessary to “perfect federal habeas claims relevant to unexhausted claims pending in state court”

 6   and that “Petitioner has raised claims of ineffective assistance of counsel and issues of evidence

 7   raised within said claims are addressed under prosecutorial misconduct in the lower state courts in

 8   order to exhaust claims and bring forth federally” indicate that the petition is fully exhausted but

 9   Petitioner wishes to exhaust additional relevant claims in state court and add them via amendment

10   to the current petition. If the latter is true, a Rhines stay would be inappropriate and Petitioner

11   instead should seek a stay under Kelly v. Small. However, because Petitioner’s motion is filed

12   under Rhines, this Court will analyze the motion under the Rhines standard.

13                   Turning first to the good cause requirement. Petitioner’s motion has failed to

14   demonstrate good cause. The motion provides no factual support for the stay and fails to even

15   identify which issues Petitioner believes are exhausted and which issues Petitioner believes are

16   unexhausted. For that reason, it is impossible for this court to determine if good cause exists

17   because the Court has no indicia as to the claims Petitioner seeks to exhaust. It necessarily

18   follows that Petitioner’s motion fails to establish the “potentially meritorious” requirement. It is

19   impossible for this Court to determine if the unexhausted claims are potentially meritorious if the

20   Court does not know what the unexhausted claims are. Finally, Petitioner has satisfied the third
21   requirement of Rhines, as there is no indication that Petitioner has engaged in intentionally

22   dilatory litigation tactics in this case. However, because Petitioner has failed to satisfy the first

23   two requirements for a Rhines stay, this Court cannot grant Petitioner a stay.

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         4
 1                                     IV. CONCLUSION

 2                Accordingly, IT IS HEREBY ORDERED that Petitioner’s motions for a stay-and-

 3   abeyance order (ECF No. 27) is DENIED.

 4

 5

 6                Dated: March 13, 2019
                                                     ____________________________________
 7                                                   DENNIS M. COTA
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 5
